OPINION — AG — ** JAIL STANDARDS — OKLAHOMA CRIME COMMISSION — INSPECTIONS THEREOF ** (1) RULE 3.7 OF THE MINIMUM INSPECTION STANDARDS FOR THE OKLAHOMA JAILS DOES NOT REQUIRE THE CITY AND COUNTY JAILS HOLDING FEMALE PRISONERS HAVE QUALIFIED SUPERVISORY FEMALES PERSONNEL ON DUTY, SINCE THE LEGISLATURE, PURSUANT TO HOUSE BILL NO. 1007, DISAPPROVED RULE 3.6 WHICH EXPLICITLY IMPOSED SUCH A REQUIREMENT. (2) THE MINIMUM INSPECTION STANDARDS FOR OKLAHOMA JAILS, RULE 3.7 PROVIDES THAT MALE STAFF MEMBERS MAY BE PERMITTED TO ENTER THE FEMALE SECTION OF THE JAIL FOR ANY LEGITIMATE PURPOSE, PROVIDED THEY ARE ACCOMPANIED BY QUALIFIED FEMALE PERSONNEL THEN IN FEMALE LIVING QUARTERS. (RULE 3.6 IMPOSED THE REQUIREMENT THAT FEMALE SUPERVISORY PERSONNEL BE PRESENT IN THE FACILITY WHEN A FEMALE IS HELD, RULE 3.7 IS LIMITING TO RESTRICTING MALE STAFF MEMBERS FROM FEMALE LIVING QUARTERS UNLESS ACCOMPANIED BY QUALIFIED FEMALE PERSONNEL.)(JAILS, PRISONERS, STATE GOVERNMENT, CITY AND COUNTY JAILS) CITE: 74 O.S. 192 [74-192] (INSPECTION OF COUNTY JAILS), 75 O.S. 308 [75-308] (JAIL STANDARDS) (ROZIA MARIE MCKINNEY)